DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 10, 11, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0186682 to Myers in view of U.S. Patent No. 5,067,925 to West, U.S. Patent No. 7,201,117 to Ritchey and U.S. Patent No. Des. 220,279 to Oliver.
Regarding Claims 1, 31 and 30, Myers teaches a pet toy comprising a plurality of molded modules (Myers paragraphs [0004], [0017], [0027], [0028]; applicant merely claims module i.e. part, section, unit the term “module” does not define a shape) connected to one another by at least one spacer that spaces and interconnects each of the plurality of modules from one another (Myers Fig. 2A modules on each end, 4 in total); a molded module having an outer shell (Myers Fig. IB #14) and inner shell (Myers Fig. IB #12) in a concentric configuration such that said inner shell is surrounded by said outer shell; at least one of the molded modules 
Myers teaches the center layer is to attract the animal and entice play, but is silent on the center layer made of a sound producing material activated when the center layer is displaced in response to deformation of the outer shell. However, West teaches the general knowledge in toy design to provide a sound producing material as a center layer in a toy (West #16 located between #20 and #14). It would have been obvious to one of ordinary skill in the art to modify he teachings of Myers with the teachings of West at the time of the invention for an audibly attractive feature as taught by West. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Myers as modified is silent on a vent opening formed through the inner and outer shells to allow air to pass through the module in which the vent opening is installed; and at least one of the modules having a noise making device with a first end supported by said outer shell and a second end extending within an interior chamber of the corresponding module, said noise making device mounted at said vent opening to receive air flow wherein said inner and outer shells deform in response to exterior pressure enabling air flow through said noise making device. However, Ritchey teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pet toy module/ball with a vent opening formed through the inner and outer shells to allow air to pass through the module in which the vent opening is installed; and at least one of the modules having a noise making device with a first end supported by said outer shell and a second end extending within an interior chamber of the corresponding module, said 
Myers as modified teaches spherical modules (Myers Fig. 1A #10) and teaches joining modules by at least one spacer (Myers Fig. 2A).  In addition, the amended claim language is broad in nature since at substantial midpoints of each of said plurality of modules language does not exclude it from connecting beyond the midpoints, but merely the connection point must include the substantial midpoint of the modules, Myers connects at the midpoint and more and satisfied the broad limitation of the claim.  However and alternatively, Myers is silent on explicitly teaching wherein each of said modules has a substantially spherical shape and are connected to one another by at least one spacer at substantial midpoints of each of the plurality of modules; spacer includes a pair of molded spacers disposed on opposite sides of the modules thereby providing connection for both said sides thereof. However, Oliver teaches a toy with the spacer configuration of the spacer includes a pair of spacers disposed on opposite sides of the spherical modules thereby providing connection for both said sides thereof at midpoints (Oliver Fig. 1 the two spacers that extend off of the large central spacer, a pair on each side; Oliver Fig. 2 midpoint). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Myers with the teachings of Oliver at the time of the invention for the spinning action as taught by Oliver. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 3, Myers as modified teaches half sections are each substantially symmetrical about an axis (Myers Fig. 2A).

Regarding Claim 8, Myers as modified teaches the material of the outer shell has a different rigidity or flexibility as compared to the material of the inner shell (Myers teaches selecting different materials for outer and inner shells, the different material will have different rigidity or flexibility, paragraphs [0021], [0022], [0016], [0017])
Regarding Claim 9, Myers as modified teaches the inner and outer shells have different thickness (Myers paragraph [0033]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0186682 to Myers in view of U.S. Patent No. 5,067,925 to West, U.S. Patent No. 7,201,117 to Ritchey and U.S. Patent No. Des. 220,279 to Oliver as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2013/0115400 to Chou.
Regarding Claim 4, Myers as modified is silent on one half section of an outer shell includes a peripheral flange and a groove or protrusion formed with said peripheral flange; and one half section of a corresponding inner shell includes a groove or protrusion for mating with said groove or protrusion of said outer shell. However, Chou teaches the general knowledge of one of ordinary skill in the art of mating two half sections via a peripheral flange and protrusion with a mating groove (Chou Figs. 2, 3, 4 #12, #13, #14, #30, #22, #23, #24). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Myers with the teachings of Chou at the time of the invention for reduced manufacturing costs and requirements as taught by Chou. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed 02 March 2020 have been fully considered but they are not persuasive. 
Applicant previously claimed a “module” in the independent claim and did not claim the shape of the module.  Therefore, the examiner applied the teachings of Myers Fig.2A to teach the module.  Applicant has currently amended independent claim 1 and added new independent claim 31 that now specifically claims that the module is spherical and that the spacers are positioned at midpoints of the modules. In many respects, Myers does explicitly teach a spherical module since Myers teaches Fig. 1A. Element #10 in Fig. 1A is spherical.  In addition, the two curved spherical like features of Fig. 2A can read on spherical shape because of their curvature.  Myers teaches bone-shaped and bones have spherical modules at opposite ends.  However, to the better address applicant’s claim amendments the examiner has provided a new grounds of rejection by moving the teachings of Oliver into the rejection of the independent claims.
There are two interpretations of Myers.  One, Myers does teach a spherical module in Fig. 1A, but is silent on the spacers.  However, Oliver teaches the known use of spacers between spherical modules and it would have been obvious to one of ordinary skill in the art to modify the teachings of Myers with the configuration of Oliver.  Second, Myers teaches a bone shaped embodiment Fig. 2A which could be interpreted has modules connected by a spacer and furthermore, the curvature of the modules at the end of bones satisfy substantially spherical shape.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner maintains that the rejection merely takes into account knowledge which was within the level of ordinary skill in the art at the time the invention was made.  One would be motivated to modify the teachings of Myers with the configuration of Oliver for the spinning feature taught by Oliver.  The examiner maintains the motivation and valid combination of the 
With regard to the Ritchey reference, a typographical omission occurred in the listing of references in the grounds of rejection in the previous office action since Ritchey was used in the rejection, but not listed.  However, this was the same reference that was used in the preceding office actions, e.g. a Final Rejection Mailed on 07 April 2020. Ritchey reference was applied in the same manner in the Final Rejection and the non-Final Rejection mailed 20 November 2020.  Clarification is provided in the above grounds of rejection.  This reference was cited on the PTO-892 mailed on 07 April 2020.
The examiner has no recommendations for patentable subject matter and applicant did not reach out to the examiner for scheduling an interview as noted in applicant’s remarks.  It is the examiner’s position that the addition of vents, noisemakers, sound making layer and the spherical module configurations are known components of pet toys and varying combinations of these features is merely an obvious engineering design choice to one of ordinary skill in the art to control and enhance attraction and to sustain play/interest.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



20 April 2021